DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, and 10-21 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor package comprising: the first and second semiconductor chips being equal in thickness such that uppermost faces of the first and second semiconductor chips are located at a same height from the substrate; the barrier layer having an opening that exposes the uppermost face of the first semiconductor chip; and a heat transfer part on the barrier layer, the heat transfer part extending along an upper face of the barrier layer and filling the opening, wherein: the barrier layer extends continuously across an entirety of the uppermost face of the second semiconductor chip, and the opening has a width, in a direction parallel to the uppermost face of the first semiconductor chip, that is the same as or less than a width of the uppermost face of the first semiconductor chip, in combination with other claimed features, as recited in independent claim 1.  Claims 2-8 and 21 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 10, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a 
Regarding claim 18, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor package comprising: a molding part on the substrate and including a first trench and a second trench through which an upper face of the substrate is exposed; an uppermost face of the first semiconductor chip being exposed by the molding part; an uppermost face of the second semiconductor chip being exposed by the molding part and being located at a same height as the uppermost face of the first semiconductor chip; the barrier layer covering the second semiconductor chip and including an opening through which at least a part of the uppermost face of the first semiconductor chip is exposed; and a heat transfer part on the barrier layer and in direct contact with the at least a part of the uppermost face of the first semiconductor chip exposed by the opening, wherein the first trench and the second trench each extend continuously from the upper face of the substrate to the barrier layer, in combination with other claimed features, as recited in independent claim 18.  Claims 19-20 are dependent upon independent claim 18, and are therefore allowed. 


			      
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 7, 2022